Citation Nr: 0728976	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-41 155	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60% disabling.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action that increased the rating of 
the veteran's bronchial asthma from 10% to 60%; the veteran 
appeals the 60% rating as inadequate.

In June 2007, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.    

2.  The veteran's service-connected bronchial asthma is 
controlled, and the most recent reliable pulmonary function 
tests show a mild restrictive pattern with a Forced 
Expiratory Volume (FEV-1) of 86%, and a ratio of FEV in 1 
second to Forced Vital Capacity (FEV-1/FVC) of 105%.


CONCLUSION OF LAW

The criteria for a rating in excess of 60% for bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. § 3.159 and Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2007).  
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

February 2005 pre-rating and January 2006 post-rating RO 
letters notified the veteran and his representative of the 
VA's responsibilities to notify and assist him in his claim, 
as well as of what was need to establish entitlement to a 
higher rating (evidence showing that the disability had 
gotten worse).  Thereafter, they were afforded opportunities 
to respond.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

The aforementioned letters also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get. Additionally, those letters requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2005 and 2006 RO letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
February 2005 document fully met the VCAA's notice 
requirements, and was furnished to the veteran prior to the 
April 2005 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the November 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in March and July 2006 RO 
letters.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA medical 
records through 2006.  In March 2005 and February 2006, the 
veteran was afforded comprehensive VA respiratory 
examinations, reports of which are of record and have been 
considered in adjudicating this claim.  A transcript of the 
veteran's June 2007 Board hearing testimony has been 
associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria, a 60% rating is warranted for 
bronchial asthma where Forced Expiratory Volume (FEV-1) is 
40% to 55% of predicted, or at least monthly visits to a 
physician are required for care of exacerbations, or 
intermittent (at least   3 per year) courses of systemic 
(oral or parenteral) corticosteroids are required.  A 100% 
rating requires a FEV-1 of less than 40% of predicted, or the 
ratio of FEV in 1 second to Forced Vital Capacity (FEV-1/FVC) 
is less than 40%, or more than      1 attack per week with 
episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) high-dose corticosteroids or immuno-
suppressive medications.          38 C.F.R. § 4.97, DC 6602.

In this case, the Board finds that the severity of the 
veteran's bronchial asthma does not meet the criteria for a 
100% rating under DC 6602; hence, no more than a 60% rating 
is assignable thereunder.

November 2004 VA pulmonary function tests (PFTs) showed a 
FEV-1 of 42% and a FEV-1/FVC of 72%, and were interpreted as 
showing severe obstructive impairment with an insignificant 
response to a bronchodilator.  However, the veteran's effort 
was noted to have been sub-optimal.

March 2005 VA PFTs showed a FEV-1 of 50% and a FEV-1/FVC of 
60%, and were interpreted as showing mild obstructive disease 
with no significant response to bronchodilators.  However, 
the veteran's effort was noted to have been poor.  On 
respiratory examination, the veteran reported using inhalers 
almost daily, but that his baseline functional status between 
asthma attacks was normal.  He stated that he had never 
required bedrest for his asthma or been hospitalized for an 
asthma exacerbation.  The lungs were clear to auscultation, 
and there was no wheezing.  The impression was bronchial 
asthma, controlled on inhalers.

November 2005 VA PFTs showed a FEV-1 of 18% and a FEV-1/FVC 
of 129%, but the examiner noted that the veteran had been 
unable to complete the test properly, and there was 
insufficient data to generate valid results.

February 2006 VA PFTs showed a FEV-1 of 27% and a FEV-1/FVC 
of 88%, but the examiner noted that the veteran's effort had 
been poor and he had difficulty completing the tests, and 
that the results were not interpretable secondary to severe 
variability in flow volume loops.  The examiner also 
commented that November 2005 PFTs had also not been 
interpretable secondary to the veteran's inability to 
adequately complete the testing.  On current respiratory 
examination, the veteran reported no recent hospitalizations 
for his asthma.  Breath sounds were clear, and there was no 
wheezing or rales.  The assessment was chronic, persistent 
bronchial asthma, on anti-inflammatory and bronchodilator 
therapy.  In April 2006, the VA physician stated that the 
veteran used an inhalant steroid to control chronic 
inflammation in asthma, and that he might need systemic 
corticosteroids orally or intravenously periodically, 
depending on the need to control acute asthmatic 
exacerbations.  It was felt that the steroid inhalant reduced 
the need for systemic corticosteroid administration, but did 
not completely eliminate the need.

Late April 2006 VA PFTs showed a normal FEV-1 of 4.29L and a 
normal        FEV-1/FVC.  The examiner noted mildly-reduced 
total lung capacity suggestive of restrictive impairment.  
There was normal diffusion capacity.  However, the 
interpretation of the PFTs was guarded due to flow volume 
loop variation

On May 2006 VA outpatient examination, the veteran complained 
of shortness of breath, and stated that he used an inhaler 3 
times per day.  Respiratory examination showed mild 
prolongation of the expiratory phase and no wheezing.  PFTs 
showed a FEV-1 of 86% and a FEV-1/FVC of 105%.  The 
assessment was controlled asthma with mild restriction.

At the June 2007 Board hearing, the veteran gave testimony 
about the claimed extent and degree of severity of his 
service-connected respiratory disability and how it impaired 
him functionally.

The Board finds that these findings and the reliable May 2006 
PFTs are consistent with no more than a 60% rating for the 
veteran's bronchial asthma, inasmuch as the criteria for a 
100% rating under the applicable rating criteria, discussed 
above, have not been met.  As noted above, the criteria for a 
100% rating under DC 6602 require a FEV-1 of less than 40% of 
predicted, or a FEV-1/FVC of less than 40%, or more than 1 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications. However, 
such have not been reliably shown in this case.  In this 
regard, the Board notes the November 2005 and February 2006 
PFTs that revealed a FEV-1 of 18% and 27% of predicted, 
respectively.  However, the Board finds that those test 
results are not reliable, inasmuch as the examiner 
specifically noted that the veteran was either unable to 
complete the tests properly or had difficulty completing 
them, as a result of which the test results were considered 
uninterpretable.  Thus, those unreliable PFT results may not 
serve as a basis for the grant of a 100% disability rating 
for the veteran's asthma under DC 6602.

For all the foregoing reasons, the Board finds that a rating 
in excess of 60% is not warranted for the service-connected 
bronchial asthma.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.   See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 60% for bronchial asthma is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


